   Case: 1:19-cv-00118-MRB Doc #: 32 Filed: 03/25/19 Page: 1 of 8 PAGEID #: 641




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



PLANNED PARENTHOOD SOUTHWEST OHIO
REGION, et al.,



                                Plaintiffs,                    Case No. 1:19-cv-00118

        v.                                                     JUDGE MICHAEL R. BARRETT



DAVID YOST, in his official capacity as Attorney
General of the State of Ohio, et al.,



                                Defendants.


                                OPPOSITION TO
                   DEFENDANT’S MOTION FOR RECONSIDERATION

        The State’s motion for reconsideration is an improper attempt to obtain relief the Court

has already determined is not warranted—outright denial of a preliminary injunction. Because

the motion (1) fundamentally misapprehends the Court’s well-established authority to grant a

temporary restraining order (TRO) pending an evidentiary hearing on a preliminary injunction;

(2) inaccurately characterizes the Court’s order and the state of the factual record; and (3)

impermissibly raises a new, and in any event meritless, argument regarding the timing of the

filing of this action, it should be denied.

                                              ARGUMENT

        Exhibiting a brazen disrespect for this Court’s TRO, the State suggests that the Court

should have denied Plaintiffs’ requested preliminary injunction outright because of a supposed
   Case: 1:19-cv-00118-MRB Doc #: 32 Filed: 03/25/19 Page: 2 of 8 PAGEID #: 642




failure of proof. This is nothing more than a rehash of the arguments the State has already

pressed, see generally, e.g., ECF No. 25 (Opp.) at 12-33, and is not a proper basis upon which to

seek reconsideration. Indeed, motions for reconsideration are generally disfavored “because they

consume a court’s scarce time for attention to a matter that has already been decided.” In re

Ohio Execution Protocol Litig., No. 2:11-CV-1016, 2019 WL 275646, at *2 (S.D. Ohio Jan. 22,

2019); see McConocha v. Blue Cross & Blue Shield Mut. of Ohio, 930 F. Supp. 1182, 1184

(N.D. Ohio 1996) (motions to reconsider are “extraordinary in nature and, because they run

contrary to notions of finality and repose, should be discouraged” (quotation omitted)).

        Reconsideration is warranted only where the moving party can establish: (1) an

intervening change in controlling law; (2) newly discovered evidence; or (3) the need to correct

clear error or to prevent manifest injustice. Rodriguez v. Tennessee Laborers Health & Welfare

Fund, 89 F. App’x 949, 959 (6th Cir. 2004) (considering interlocutory order). Since the State

offers nothing (nor could it) by way of a change in the controlling law or newly discovered

evidence, by default the Court is left to assume the motion is made on the assumption there was

clear error. The State can demonstrate no such clear error here.

       I.      The State Cannot Establish That It Was Clear Error To Grant A TRO
               Pending An Evidentiary Hearing

       The State argues that the Court somehow lacked authority to grant a temporary

restraining order because it had not yet made factual findings sufficient to grant a preliminary

injunction. This argument ignores the fundamental difference between these two remedies.

       A TRO serves an entirely different purpose than a preliminary injunction, in that the TRO

“is meant to preserve the status quo until a court can make a reasoned resolution of a dispute.”

Black v. Cincinnati Fin. Corp., No. 1:11-CV-210, 2011 WL 1640962, at *1 (S.D. Ohio May 2,

2011) (TROs “are of a short duration and usually terminate with a ruling on a preliminary



                                                 2
     Case: 1:19-cv-00118-MRB Doc #: 32 Filed: 03/25/19 Page: 3 of 8 PAGEID #: 643




injunction”) (citing Procter & Gamble Co. v. Bankers Trust Co., 78 F.3d 219, 226 (6th Cir.

1996)). Where a court determines, as the Court did here, that a full review of the facts and legal

argument is required before entry of an injunction, a TRO provides the mechanism for

preserving the status quo pending an expedited hearing.

        For this reason, courts routinely grant TROs to preserve the status quo and defer findings

on a preliminary injunction until an evidentiary hearing is held—the exact approach followed by

the Court here (ECF No. 30 (Order) at 9-11). See, e.g., Warren v. City of Athens, 411 F.3d 697,

704 (6th Cir. 2005) (district court granted a TRO then issued a preliminary injunction only after

an evidentiary hearing); Sec’y of Labor, U.S. Dep’t of Labor v. 3Re.com, Inc., 317 F.3d 534, 536

(6th Cir. 2003) (same); Miller v. Blackwell, 348 F. Supp. 2d 916, 919–20 (S.D. Ohio 2004)

(same). 1

        The Court has simply followed the typical progression of granting a TRO to preserve the

status quo prior to holding an evidentiary hearing. Plaintiffs specifically moved the Court for a

TRO in the event the Court could not enter the Preliminary Injunction before S.B. 145 took

effect. ECF No. 4 (Pls.’ Mot.) at i (“Should the Court be unable to enter the requested

preliminary injunction before the Act takes effect, Plaintiffs respectfully request the Court enter a

temporary restraining order.”). Though neither the State nor Plaintiffs requested an evidentiary

hearing, the Court disagreed. This scenario is a far cry from the State’s professed concern that

Plaintiffs are being allowed “another bite at the apple.” ECF No. 31 (Def.’s Mot. for Recons.) at

1.



1
        The State also cannot claim to be harmed by the narrow TRO the Court issued, which
contemplates an expedited hearing process. See Order at 11 (granting TRO for 14 days).
Plaintiffs have already proposed dates for this hearing before the TRO will expire to the Court’s
courtroom clerk.


                                                 3
   Case: 1:19-cv-00118-MRB Doc #: 32 Filed: 03/25/19 Page: 4 of 8 PAGEID #: 644




        II.     The State Cannot Establish Legal Error Based On Its Mischaracterizations
                Of The Court’s TRO

        The State’s contention that the Court’s TRO implicitly found that Plaintiffs failed to meet

their burden of persuasion for a preliminary injunction, see id., also provides no basis to

reconsider the Court’s order.

        The State’s argument inaccurately characterizes this Court’s order, which explicitly

declined to find that Plaintiffs did not meet their burden of persuasion on their preliminary

injunction motion. The Court stated in no uncertain terms that “it will not entertain the request

for a preliminary injunction without an evidentiary hearing,” Order at 2, and that “[w]ithout an

evidentiary hearing, the Court is not yet in a position to offer findings of fact” or to “offer an

exhaustive analysis of the Parties’ respective positions,” id. at 4. The State’s argument that the

Court preordained its findings on the preliminary injunction lacks any basis in the text of the

Order. What the Court did find is that “[a]t this early stage, . . . Plaintiffs have offered sufficient

facts and legal authority to carry their burden” on the likelihood of success on the merits for a

TRO, id. at 8, and that “the Court is satisfied that the public interest will be served by a narrowly

tailored [TRO],” id. at 9.

        Mazurek v. Armstrong, 520 U.S. 968 (1997), cited by the State in support of its argument

that Plaintiffs must make a “clear showing” that a preliminary injunction is appropriate, see

Def.’s Mot. for Recons. at 2, does not support their argument. In Mazurek, the Supreme Court

merely held that the moving party must satisfy the burden of persuasion—which is a “likelihood

of prevailing,” 520 U.S. at 970—by a “clear showing” in order to obtain a preliminary

injunction, id. at 972. Because this Court has not granted a preliminary injunction, Mazurek is of

little applicability here. But even if Mazurek squarely applied, it would not assist the State—

unlike here, the plaintiffs in Mazurek had not shown a likelihood of prevailing on their claim



                                                   4
    Case: 1:19-cv-00118-MRB Doc #: 32 Filed: 03/25/19 Page: 5 of 8 PAGEID #: 645




because the Court could not find “any evidence” to support the claim. Id. at 972. By contrast,

the Court here found that Plaintiffs offered sufficient facts and legal authority to support a

likelihood of success on the merits for the purposes of a TRO by reference to substantial

evidence in the record. See Order at 4-8.

       III.    The State’s Delay Argument Is Both Waived And Baseless

       The State’s final argument in support of reconsideration suggests, for the first time, that

Plaintiffs somehow unduly delayed the Court’s consideration of this issue. See Def.’s Mot. for

Recons. at 2-3. Having failed to raise any argument about the timing of this filing in opposition

to Plaintiffs’ motion or at the hearing, this argument cannot form a basis for reconsideration. See

Playa Marel, P.M., S.A. v. LKS Acquisitions, Inc., No. C-3-06-366, 2007 WL 3342439, at *2

(S.D. Ohio Nov. 6, 2007) (reconsideration is not justified “where the motion for reconsideration

. . . proffers new arguments that could, with due diligence, have been discovered and offered

during the initial consideration of the issue”).

       Moreover, even if this argument could be considered on reconsideration (and it cannot),

Plaintiffs filed their motion within a reasonable time period. Plaintiffs’ February 14, 2019 filing,

less than eight weeks after the law was signed, and more than five weeks before the law’s

effective date of March 22, 2019, was not unreasonable given the time required for Plaintiffs’

“good faith efforts to investigate the facts and the law.” 2 W. Alabama Women’s Ctr. v.

Williamson, 120 F. Supp. 3d 1296, 1319 (M.D. Ala. 2015) (quoting Marks Org., Inc. v. Joles,




2
        The Court has operated on a similar timeline in other abortion regulation cases filed in
this district. See, e.g., Preterm Cleveland v. Himes, 294 F. Supp. 3d 746, 751, 756 (Complaint
and Motion for Preliminary Injunction filed on February 15, 2018, with the law set to go into
effect on March 22, 2018; preliminary injunction granted on March 14, 2018).


                                                   5
    Case: 1:19-cv-00118-MRB Doc #: 32 Filed: 03/25/19 Page: 6 of 8 PAGEID #: 646




784 F. Supp. 2d 322, 333 (S.D.N.Y. 2011). Nor does the State provide any basis to suggest that

it has been prejudiced by the timing of Plaintiffs’ filing. 3

        In short, the State has not shown clear error in this Court’s TRO.

                                               CONCLUSION

        For the foregoing reasons, Plaintiffs respectfully request that this Court deny the State’s

Motion for Reconsideration.




3
        In Planned Parenthood of Greater Ohio v. Hodges, this Court held that a request for
injunctive relief filed seven weeks after the Ohio Department of Health clarified the effect of a
law that would terminate government funding for Planned Parenthood and two weeks before the
law’s effective date was timely. See 188 F. Supp. 3d 684, 689-90 (S.D. Ohio 2016); see also W.
Alabama Women’s Ctr, 120 F. Supp. 3d at 1319 (filing seven weeks after law’s enactment
exhibited the “equitable, diligent, good-faith, vigilant conduct required of a litigant seeking
equitable relief” (quoting Arthur v. Allen, 574 F. Supp. 2d 1252, 1256 (S.D. Ala. 2008)).
Plaintiffs’ filing, less than eight weeks after the law’s enactment, and over five weeks in advance
of the effective date, was equally reasonable.


                                                   6
   Case: 1:19-cv-00118-MRB Doc #: 32 Filed: 03/25/19 Page: 7 of 8 PAGEID #: 647




March 25, 2019                                       Respectfully submitted,

MELISSA COHEN (pro hac vice)                         JENNIFER L. BRANCH (OHIO BAR. NO. 0038893)
PLANNED PARENTHOOD FEDERATION OF AMERICA             Trial Attorney for Plaintiffs
123 William Street, Floor 9                          GERHARDSTEIN & BRANCH CO. LPA
New York, NY 10038                                   441 Vine Street, Suite 3400
(212) 541-7800                                       Cincinnati, OH 42502
(212) 247-6811 (fax)                                 (513) 621-9100
                                                     (513) 345-5543 (fax)
RICHARD MUNIZ (pro hac vice)
PLANNED PARENTHOOD FEDERATION OF AMERICA             Counsel for Plaintiffs Planned Parenthood
1110 Vermont Avenue NW, Suite 300                    Southwest Ohio Region, Planned Parenthood of
Washington, DC 20005                                 Greater Ohio, Sharon Liner, M.D., Women’s Med
(202) 973-4800                                       Group Professional Corporation
(202) 296-3480 (fax)
                                                     By /s/ Alan E. Schoenfeld_________
Counsel for Plaintiffs Planned Parenthood            ALAN E. SCHOENFELD (pro hac vice)
Southwest Ohio Region, Planned                       LAURA BAKST
Parenthood of Greater Ohio, Sharon Liner, M.D.       WILMER CUTLER PICKERING HALE AND DORR LLP
                                                     7 World Trade Center
                                                     250 Greenwich Street
                                                     New York, NY 10007
                                                     (212) 230-8800

                                                     FELICIA ELLSWORTH
                                                     ALLYSON SLATER
                                                     WILMER CUTLER PICKERING HALE AND DORR LLP
                                                     60 State Street
                                                     Boston, MA 02109
                                                     (617) 526-6000

                                                     JENNY PELAEZ
                                                     WILMER CUTLER PICKERING HALE AND DORR LLP
                                                     350 South Grand Avenue, Suite 1200
                                                     Los Angeles, CA 90071
                                                     (213) 443-5300

                                                     SARA SCHAUMBURG
                                                     WILMER CUTLER PICKERING HALE AND DORR LLP
                                                     1875 Pennsylvania Avenue NW
                                                     Washington, DC 20006
                                                     (202) 663-6000

                                                     Counsel for Plaintiffs Planned Parenthood
                                                     Southwest Ohio Region, Planned Parenthood of
                                                     Greater Ohio, Sharon Liner, M.D.



                                                 7
   Case: 1:19-cv-00118-MRB Doc #: 32 Filed: 03/25/19 Page: 8 of 8 PAGEID #: 648




                                 CERTIFICATE OF SERVICE

       I, Alan E. Schoenfeld, hereby certify that the foregoing was electronically filed with the

U.S. District Court, Southern District of Ohio, on March 25, 2019, and served upon all parties of

record via the court’s electronic filing system.


                                                                    /s/ Alan E. Schoenfeld
                                                                    ALAN E. SCHOENFELD




                                                   8
